UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JENNY LYNN DODGE,

                                                 Plaintiff,
                                                                           Case # 18-CV-6086-FPG
v.
                                                                           DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant.


           Plaintiff Jenny Lynn Dodge brings this action pursuant to the Social Security Act seeking

review of the denial of her Supplemental Security Income (“SSI”) application. ECF No. 1. The

Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c)(3).

           Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 11, 16. For the reasons that follow, Dodge’s motion is GRANTED,

the Commissioner’s motion is DENIED, and this matter is REMANDED to the Commissioner for

further administrative proceedings.

                                                   BACKGROUND

           On August 1, 2014, Dodge protectively applied for SSI with the Social Security

Administration (“the SSA”). Tr. 179-84.1 She alleged that she had been disabled since December

12, 2008 due to post-traumatic stress syndrome, anxiety, panic, attention deficit disorder, bipolar

disorder, and agoraphobia. Tr. 192, 196. On August 2, 2016, Dodge and a vocational expert

(“VE”) testified at a hearing before Administrative Law Judge Yvette N. Diamond (“the ALJ”).

Tr. 49-91. On August 18, 2016, the ALJ issued a decision finding that Dodge was not disabled

within the meaning of the Act. Tr. 29-44. On November 29, 2017, the Appeals Council denied


1
    References to “Tr.” are to the administrative record in this matter.

                                                              1
Dodge’s request for review. Tr. 1-4. This action seeks review of the Commissioner’s final

decision. ECF No. 1.

                                     LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation marks

omitted); see also 42 U.S.C. § 405(g). The Act holds that a decision by the Commissioner is

“conclusive” if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence

means more than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation marks omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).

II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments, the analysis concludes

with a finding of “not disabled.” If the claimant does, the ALJ continues to step three.



                                                 2
        At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis, notwithstanding limitations for the

collective impairments. See id. § 404.1520(e)-(f).

        The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. Id. § 404.1520(f). If the

claimant can perform such requirements, then he or she is not disabled. Id. If he or she cannot,

the analysis proceeds to the fifth and final step, wherein the burden shifts to the Commissioner to

show that the claimant is not disabled. Id. § 404.1520(g). To do so, the Commissioner must present

evidence to demonstrate that the claimant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy” in light of his or her

age, education, and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                                          DISCUSSION

I.      The ALJ’s Decision

        The ALJ’s decision analyzed Dodge’s claim for benefits under the process described

above. At step one, the ALJ found that Dodge had not engaged in substantial gainful activity since

the application date. Tr. 34.

        At step two, the ALJ found that Dodge has the following severe impairments: sacroiliitis,

osteoarthritis,   fibromyalgia,   migraines,   asthma,   obesity,   bipolar   disorder,   Attention-



                                                 3
deficit/hyperactivity disorder, PTSD, and cannabis abuse. Tr. 34. At step three, the ALJ found

that these impairments, alone or in combination, did not meet or medically equal an impairment in

the Listings. Id.

         Next, the ALJ determined that Dodge retained the RFC to perform light work2 with

additional physical limitations. Tr. 36-42. Specifically, the ALJ found that Dodge can lift and

carry twenty pounds occasionally and ten pounds frequently; can stand, walk, and sit for six hours

total in an eight-hour workday; can climb stairs, balance, stoop, kneel, crouch, and crawl, but

cannot climb ladders; and can frequently handle and finger and occasionally reach overhead. The

ALJ further found that Dodge requires the option to stand for forty-five minutes and sit for fifteen

minutes throughout the workday; cannot have concentrated exposure to extreme cold or respiratory

irritants and cannot have any exposure to hazards; and is limited to routine tasks and occasional

contact with supervisors and coworkers, but no contact with the public. Tr. 37.

         At step four, the ALJ noted that Dodge has no past relevant work. Tr. 42. At step five, the

ALJ found that Dodge can adjust to other work that exists in significant numbers in the national

economy given her RFC, age, education, and work experience. Tr. 42-43. Specifically, the VE

testified that Dodge could work as a marking clerk, routing clerk, and a mail sorter. Tr. 43.

Accordingly, the ALJ found Dodge not disabled.




2
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good
deal of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [the claimant] must have the
ability to do substantially all of these activities. If someone can do light work, [the SSA] determine[s] that he or she
can also do sedentary work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit
for long periods of time.” 20 C.F.R. §§ 404.1567(b), 416.967(b).

                                                            4
II.     Analysis

        Dodge argues that the ALJ’s physical RFC assessment lacks substantial evidence because

the ALJ rejected the only medical opinion in the record as to Dodge’s physical limitations.3 ECF

No. 11-1 at 17-22. The Court agrees.

        “[A]n ALJ is not qualified to assess a claimant’s RFC on the basis of bare medical findings,

and as a result an ALJ’s determination of RFC without a medical advisor’s assessment is not

supported by substantial evidence.” Wilson v. Colvin, No. 13-CV-6286P, 2015 WL 1003933, at

*21 (W.D.N.Y. Mar. 6, 2015) (citation omitted). Thus, even though the Commissioner is

empowered to make the RFC determination, “[w]here the medical findings in the record merely

diagnose [the] claimant’s . . . impairments and do not relate those diagnoses to specific residual

functional capabilities,” the general rule is that the Commissioner “may not make the connection

himself.” Id. (citation omitted).

        Here, the only medical opinion in the record came from consultative examiner Dr. Seema

Khaneja, who opined that Dodge has “moderate limitations with respect to activities requiring

prolonged sitting, standing, walking, repetitive bending, turning, twisting, reaching, pulling,

pushing, lifting or carrying heavy objects, kneeling, squatting, or repetitive fine motor activity

involving the use of both hands.” Tr. 683. The ALJ gave Dr. Khaneja’s opinion limited weight,

finding that it was vague and inconsistent. Tr. 40. Nevertheless, the ALJ crafted a detailed RFC

that included a specific sit/stand option and other functional findings that either conflicted with or

were not addressed in Dr. Khaneja’s opinion.




3
  Dodge advances other arguments that she believes warrant reversal of the Commissioner’s decision. ECF No. 8-2
at 22-25. However, because the Court disposes of this matter based on the improper physical RFC determination,
those arguments need not be reached.

                                                       5
        The ALJ appears to have based her RFC on her own lay opinion of the raw medical data.

Her decision included eight paragraphs discussing the medical evidence in the record before even

reaching the opinion evidence, and some of these paragraphs concluded with functional findings

based on that medical data. For example, in one paragraph, the ALJ summarized the medical

evidence and concluded that “[d]ue to her back and joint pain, the claimant can occasionally

perform postural activities such as kneeling and crawling, and cannot work atop ladders. She also

requires an option to sit after forty-five minutes of standing.” Tr. 39. But an ALJ is not a medical

professional and “[i]t is well settled that judges are ‘not allowed to “play doctor” by using their

own lay opinions to fill evidentiary gaps in the record.’” McGlothin v. Berryhill, No. 1:17-CV-

00776-MAT, 2019 WL 1499140, at *5 (W.D.N.Y. Apr. 4, 2019) (quoting Suide v. Astrue, 371 F.

App’x 684, 690 (7th Cir. 2010) (unpublished opn.)). Accordingly, the Court finds that remand is

warranted.

                                         CONCLUSION

        Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 11) is GRANTED, the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 16) is DENIED, and this matter

is REMANDED to the Commissioner for further administrative proceedings consistent with this

opinion, pursuant to sentence four of 42 U.S.C. § 405(g). See Curry v. Apfel, 209 F.3d 117, 124

(2d Cir. 2000); 42 U.S.C. § 1383(c)(3). The Clerk of Court is directed to enter judgment and close

this case.

        IT IS SO ORDERED.

Dated: May 30, 2019
       Rochester, New York
                                              ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court


                                                 6
